             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 1 of 69




 1                                                         The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10   BRUCE CORKER d/b/a RANCHO ALOHA;           )
11   COLEHOUR BONDERA and MELANIE               )
     BONDERA, husband and wife d/b/a            )   CASE NO. 2:19-cv-00290-RSL
12   KANALANI OHANA FARM; and ROBERT            )
     SMITH and CECELIA SMITH, husband and       )   FIRST AMENDED COMPLAINT -
13   wife d/b/a SMITHFARMS, on behalf of        )   CLASS ACTION
14   themselves and others similarly situated,  )   FALSE DESIGNATION OF ORIGIN
                                                )   LANHAM ACT (15 U.S.C. § 1125)
15                   Plaintiffs,                )
                                                )
16          v.                                  )
17                                              )
     COSTCO WHOLESALE CORPORATION, a )              JURY DEMANDED
18   Washington corporation; AMAZON.COM,        )
     INC., a Delaware corporation; HAWAIIAN     )
19
     ISLES KONA COFFEE, LTD., LLC, a            )
20   Hawaiian limited liability company; COST   )
     PLUS/WORLD MARKET, a subsidiary of         )
21   BED BATH & BEYOND, a New York              )
22   corporation; BCC ASSETS, LLC d/b/a         )
     BOYER’S COFFEE COMPANY, INC., a            )
23   Colorado corporation; L&K COFFEE CO.       )
     LLC, a Michigan limited liability company; )
24   MULVADI CORPORATION, a Hawaii              )
25   corporation; COPPER MOON COFFEE, LLC, )
     an Indiana limited liability company; GOLD )
26   COFFEE ROASTERS, INC., a Delaware          )
     corporation; CAMERON’S COFFEE AND          )
27

     FIRST AMENDED COMPLAINT
     #1241718 v3 / 72448-001                                          KARR TUTTLE CAMPBELL
                                                                     701 Fifth Avenue, Suite 3300
                                                                      Seattle, Washington 98104
                                                                             Main: (206) 223 1313
                                                                              Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 2 of 69




 1   DISTRIBUTION COMPANY, a Minnesota         )
     corporation; PACIFIC COFFEE, INC., a      )
 2   Hawaii corporation; THE KROGER CO., an    )
 3   Ohio corporation; WALMART INC., a         )
     Delaware corporation; BED BATH &          )
 4   BEYOND INC., a New York corporation;      )
     ALBERTSONS COMPANIES INC., a              )
 5
     Delaware Corporation; SAFEWAY INC., a     )
 6   Delaware Corporation; MNS LTD., a Hawaii )
     Corporation; THE TJX COMPANIES d/b/a T.J. )
 7   MAXX, a Delaware Corporation;             )
     MARSHALLS OF MA, INC. d/b/a               )
 8
     MARSHALLS, a Massachusetts corporation; )
 9   SPROUTS FARMERS MARKET, INC. a            )
     Delaware corporation;                     )
10                                             )
11                  Defendants.                )
                                               )
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

     FIRST AMENDED COMPLAINT
     #1241718 v3 / 72448-001                                     KARR TUTTLE CAMPBELL
                                                                701 Fifth Avenue, Suite 3300
                                                                 Seattle, Washington 98104
                                                                        Main: (206) 223 1313
                                                                         Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 3 of 69




 1                                                  TABLE OF CONTENTS
 2   I.      INTRODUCTION .......................................................................................................... 1
 3   II.     PARTIES ........................................................................................................................ 2
 4               HAWAIIAN ISLES KONA COFFEE LTD., LLC ................................................... 3

 5               COST PLUS/WORLD MARKET............................................................................. 3
                 BCC ASSETS, LLC d/b/a BOYER’S COFFEE COMPANY, INC.......................... 4
 6
                 L&K COFFEE CO. LLC ........................................................................................... 4
 7               MULVADI CORPORATION ................................................................................... 4
 8               COPPER MOON COFFEE, LLC.............................................................................. 5
 9               GOLD COFFEE ROASTERS, INC. ......................................................................... 5
                 CAMERON’S COFFEE AND DISTRIBUTION COMPANY ................................ 5
10
                 PACIFIC COFFEE, INC. .......................................................................................... 6
11
                 THE KROGER CO.................................................................................................... 6
12               AMAZON.COM, INC............................................................................................... 6
13               WALMART INC....................................................................................................... 7
14               COSTCO WHOLESALE CORPORATION............................................................. 7
                 BED BATH & BEYOND INC.................................................................................. 7
15
                 ALBERTSONS COMPANIES INC.......................................................................... 8
16
                 SAFEWAY INC. ....................................................................................................... 8
17               MNS LTD. ................................................................................................................. 8
18               THE TJX COMPANIES............................................................................................ 9
19               MARSHALLS OF MA, INC..................................................................................... 9
                 SPROUTS FARMERS MARKET, INC. .................................................................. 9
20
     III.    JURISDICTION AND VENUE ................................................................................... 10
21
     IV.     CLASS ACTION ALLEGATIONS ............................................................................. 11
22               Numerosity............................................................................................................... 11
23               Commonality ........................................................................................................... 11
24               Typicality ................................................................................................................. 12
                 Adequacy ................................................................................................................. 13
25
     V.      STATUTES OF LIMITATIONS TOLLING ............................................................... 14
26
                 Discovery Rule ........................................................................................................ 14
27               Fraudulent Concealment .......................................................................................... 14

     FIRST AMENDED COMPLAINT - i
     #1241718 v3 / 72448-001                                                                                      KARR TUTTLE CAMPBELL
                                                                                                                701 Fifth Avenue, Suite 3300
                                                                                                                 Seattle, Washington 98104
                                                                                                                        Main: (206) 223 1313
                                                                                                                         Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 4 of 69




 1               Estoppel ................................................................................................................... 14
 2   VI.     FACTUAL BACKGROUND....................................................................................... 15
     VII.    ELEMENTAL TESTING OF COFFEE....................................................................... 18
 3
     VIII. THE DEFENDANTS’ PRODUCTS AND WRONGFUL ACTS................................ 20
 4
                 PACIFIC COFFEE (“MAUI COFFEE COMPANY” OR “MCC”) ....................... 22
 5               MULVADI CORPORATION ................................................................................. 26
 6               HAWAIIAN ISLES KONA COFFEE LTD., LLC ................................................. 29
 7               GOLD COFFEE ROASTERS, INC. ....................................................................... 33
                 COST PLUS/WORLD MARKET........................................................................... 36
 8
                 BOYER’S ................................................................................................................ 41
 9
                 L&K COFFEE CO. LLC (MAGNUM EXOTICS)................................................. 45
10               COPPER MOON COFFEE ..................................................................................... 48
11               CAMERON’S.......................................................................................................... 52
12               THE KROGER CO.................................................................................................. 55
                 AMAZON.COM...................................................................................................... 58
13
                 WALMART............................................................................................................. 59
14
                 COSTCO.................................................................................................................. 59
15               BED BATH & BEYOND........................................................................................ 59
16               ALBERTSONS & SAFEWAY ............................................................................... 59
17               MNS LTD. (“ABC”)................................................................................................ 59
                 TJX........................................................................................................................... 59
18
                 MARSHALLS OF MA............................................................................................ 60
19
                 SPROUTS................................................................................................................ 60
20   IX.     PRAYER FOR RELIEF ............................................................................................... 62
21
22
23
24
25
26
27

     FIRST AMENDED COMPLAINT - ii
     #1241718 v3 / 72448-001                                                                                       KARR TUTTLE CAMPBELL
                                                                                                                  701 Fifth Avenue, Suite 3300
                                                                                                                   Seattle, Washington 98104
                                                                                                                          Main: (206) 223 1313
                                                                                                                           Fax: (206) 682 7100
               Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 5 of 69




 1             Plaintiffs, growers of Kona coffee, through their counsel of record, on their own behalf and on
 2   behalf of all others similarly situated, aver, allege and state as follows their complaint against the
 3
     Defendants, based on information and belief and the investigation of their counsel.
 4
                                         I.     INTRODUCTION
 5
 6             1.     This class action is filed on behalf of the Kona coffee farmers who grow the entire

 7   worldwide supply of authentic Kona coffee. Kona coffee, renowned for its distinctive flavor and
 8   aroma, is one of the most famous and revered specialty coffees in the world. But only coffee grown
 9
     on farms located within the Kona District of the Big Island of Hawaii (“Kona District” defined in
10
     paragraph 38 below) can be truthfully marketed, labeled, and sold as Kona coffee. The volcanic soil,
11
12   the elevation, and the humidity of this region combine to give Kona coffee its distinctive

13   characteristics. The term “Kona” tells consumers their coffee comes from this distinctive geographic
14
     region.
15
               2.     Plaintiffs bring this action against coffee distributors, wholesalers, and retailers who
16
17   for years have wrongfully profited from the goodwill and reputation associated with the geographic

18   region of Kona by passing off ordinary commodity coffee as “Kona” coffee. Defendants’ deceptive
19   practices have flooded the market with counterfeit “Kona” coffee products, injuring honest Kona
20
     farmers in two distinct ways. First, the marketplace is overwhelmed with counterfeit “Kona” products,
21
     and that excessive supply drives the price down sharply. Second, because the counterfeit products are
22
23   basically comprised of generic commodity coffee, consumers are misled into concluding that Kona

24   coffee is nothing special. These deceived consumers become less likely to pay a premium for authentic
25
     Kona coffee in the future.
26
27


                                                                                  KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 1                                                 701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 6 of 69




 1           3.       By their actions, Defendants have artificially depressed the market price of authentic
 2   Kona coffee, harmed the reputation of authentic Kona coffee as a premium product, and caused
 3
     consumer confusion as to the legitimate sources of Kona coffee. As a direct result, Plaintiffs have lost
 4
     considerable profits, and Defendants have made considerable unjust profits, all in violation of the
 5
 6   Lanham Act, 15 U.S.C. § 1125.

 7           4.       Plaintiffs bring this action to obtain redress for all Kona coffee growers who have been
 8
     similarly injured by the conduct of the Defendants. Plaintiffs seek to recover for the members of the
 9
     Class all damages available under the Lanham Act, including compensation for lost profits,
10
11   disgorgement of profits of the Defendants, corrective advertising damages, and statutory attorneys’

12   fees and costs. Plaintiffs also seek equitable relief in the form of an injunction permanently prohibiting
13   the Defendants responsible for producing the accused coffee products from marketing, selling, or
14
     distributing any coffee products labeled Kona. Plaintiffs further seek an injunction prohibiting the
15
     retail Defendants from selling any coffee products that falsely designate Kona as the source of origin
16
17   of the coffee.

18                                           II.     PARTIES
19           5.       Plaintiff Bruce Corker is an individual who throughout the class period
20
     described in this Complaint has done business under the name of “Rancho Aloha,” growing,
21
     harvesting, and roasting Kona coffee within the Kona District. Mr. Corker sells his Kona coffee
22
23   under the “Rancho Aloha” label to consumers around the world through his website,

24   www.ranchoaloha.com.
25
             6.       Plaintiffs Colehour and Melanie Bondera are a married couple who throughout the class
26
     period described in this Complaint have done business under the name of “Kanalani Ohana Farm,”
27


                                                                                  KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 2                                                 701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 7 of 69




 1   growing, harvesting, and roasting Kona coffee within the Kona District. The Bonderas sell their Kona
 2   coffee under the “Kanalani Ohana Farm” label to consumers around the world through their website,
 3
     www.kanalaniohana.farm.
 4
             7.       Plaintiffs Robert and Cecelia Smith are a married couple who throughout the class
 5
 6   period described in this Complaint have done business under the name of “Smithfarms,” growing,

 7   harvesting, and roasting Kona coffee within the Kona District. The Smiths sell their Kona coffee
 8
     under the “Smithfarms” label to consumers around the world through their website,
 9
     www.smithfarms.com.
10
11           8.       On information and belief, defendant HAWAIIAN ISLES KONA COFFEE LTD.,

12   LLC (“Hawaiian Isles”), is a Hawaii limited liability company with its principal place of business in
13   Honolulu, Hawaii. Hawaiian Isles sells a variety of coffee products throughout the United States,
14
     including this Judicial District, through various retail outlets, including but not limited to Cost Plus
15
     World Market, Kroger, Safeway, Albertsons, ABC Stores, Amazon, and Walmart. Hawaiian Isles
16
17   falsely designates the geographic origin of its “Kona” coffee products with the prominent placement

18   of KONA on the front of the packaging. Hawaiian Isles advertises its coffee products nationally on
19
     the Internet and with digital marketing campaigns through social media sites such as Facebook.
20
             9.       On information and belief, defendant COST PLUS/WORLD MARKET (“World
21
22   Market”) is a retail chain with 276 stores across the United States including 11 stores located in this

23   Judicial District. World Market, with its headquarters in Alameda, California, is a wholly owned
24   subsidiary of BED, BATH & BEYOND INC., a New York corporation. Through its retail locations
25
     and its own online store, www.worldmarket.com, World Market sells in this Judicial District and
26
     throughout the United States both its own private-label Kona coffee products as well as Kona coffee
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 3                                                701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 8 of 69




 1   products offered by third parties. World Market falsely designates the geographic origin of its “Kona”
 2   coffee products with the prominent placement of KONA on the front of the packaging. Certain third-
 3
     party coffee products that World Market sells, such as those from Hawaiian Isles, similarly feature on
 4
     the label the false designation of KONA as the geographic origin of the coffee.
 5
 6           10.      On information and belief, BCC ASSETS, LLC d/b/a BOYER’S COFFEE

 7   COMPANY, INC. (“Boyer’s”) is a Colorado corporation with its principal place of business in
 8
     Denver, Colorado. Boyer’s is a wholly owned subsidiary of Luna Gourmet Coffee and Tea Company,
 9
     LLC, which is a Colorado limited liability company also based in Denver, Colorado. Boyer’s sells its
10
11   coffee products in this Judicial District and throughout the United States through its online store at

12   www.boyerscoffee.com as well as through national retailers including but not limited to Amazon,
13   Walmart, and Safeway. Boyer’s falsely designates the geographic origin of its “Kona” coffee products
14
     with the prominent placement of KONA on the packaging.
15
             11.      On information and belief, defendant L&K COFFEE CO. LLC (“L&K”) is a Michigan
16
17   limited liability company with its principal place of business at Nunica, Michigan. L&K primarily

18   does business under the name Magnum Coffee Roastery, under which it sells a variety of coffee
19
     products under its Magnum Exotics label. L&K sells its coffee products throughout the United States,
20
     including this Judicial District, through both its own online store, www.javaboulevard.com, and
21
22   various retail outlets, including but not limited to Costco, Amazon, Walmart, T.J. Maxx and Marshalls.

23   L&K falsely designates the geographic origin of its “Kona” coffee products with the prominent
24   placement of KONA on the front of the packaging.
25
             12.      On information and belief, defendant MULVADI CORPORATION is a Hawaii
26
     corporation with its principal place of business in Honolulu, Hawaii. Mulvadi sells a variety of coffee
27


                                                                                KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 4                                               701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
              Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 9 of 69




 1   products throughout the United States, including this Judicial District, through various retail outlets,
 2   including but not limited to ABC Stores, Amazon, and Walmart. Mulvadi falsely designates the
 3
     geographic origin of its “Kona” coffee products with the prominent placement of KONA on the front
 4
     of the packaging.
 5
 6            13.       On information and belief, defendant COPPER MOON COFFEE, LLC (“Copper

 7   Moon”) is an Indiana limited liability company with its principal place of business in East Lafayette,
 8
     Indiana. Copper Moon sells a variety of coffee products in this Judicial District and throughout the
 9
     United         States,    including   this   Judicial   District,   both   through      its     webpage,
10
11   www.coppermooncoffee.com, and through various retail outlets, including but not limited to Copper

12   Moon Coffee Cafes, Amazon, Walmart, Sam’s Club, Bed Bath & Beyond (the parent company of
13   World Market), Office Depot, and Staples. Copper Moon falsely designates the geographic origin of
14
     its “Kona” coffee products with the prominent placement of KONA on the front of the packaging.
15
              14.       On information and belief, defendant GOLD COFFEE ROASTERS, INC., dba
16
17   Hawaiian Gold and also Parry Estates (“Hawaiian Gold”), is a Delaware corporation with its principal

18   place of business in Jupiter, Florida. Hawaiian Gold sells a variety of coffee products throughout the
19
     United States, including this Judicial District, through its own website and various retail outlets,
20
     including but not limited to Kroger, Amazon, Walmart, T.J. Maxx and Marshalls. Hawaiian Gold
21
22   falsely designates the geographic origin of its “Kona” coffee products with the prominent placement

23   of KONA on the front of the packaging.
24            15.       On information and belief, CAMERON’S COFFEE AND DISTRIBUTION
25
     COMPANY (“Cameron’s”) is a Minnesota corporation with its principal place of business in
26
     Shakopee, Minnesota. Cameron’s sells its coffee products in this Judicial District and throughout the
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 5                                                701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 10 of 69




 1   United States through its online store at www.cameronscoffee.com as well as through national retailers
 2   including but not limited to Amazon, Walmart, Target, Sprouts, and Safeway. Cameron’s falsely
 3
     designates the geographic origin of its “Kona” coffee products with the prominent placement of
 4
     KONA on the packaging.
 5
 6           16.      On information and belief, defendant PACIFIC COFFEE, INC., which does business

 7   as Maui Coffee Company (“MCC”), is a Hawaii corporation with its principal place of business in
 8
     Lahaina, Hawaii. MCC sells a variety of coffee products throughout the United States, including this
 9
     Judicial District, both through its webpage, www.mauicoffeeco.com, and through various retail
10
11   outlets, including but not limited to ABC Stores, Amazon, Walmart, and Target. MCC falsely

12   designates the geographic origin of its “Kona” coffee products with the prominent placement of 100%
13   KONA on the front of the packaging.
14
             17.      On information and belief, defendant THE KROGER CO. (“Kroger”) is an Ohio
15
     Corporation, with its principal place of business in Cincinnati, Ohio. Kroger is a retail chain with over
16
17   2,700 stores across the United States, including approximately 119 stores located in this Judicial

18   District. Kroger also does business as Fred Meyer and QFC. With its private label “Kivu,” Kroger
19
     falsely designates the geographic origin of its “Kona” coffee products with the prominent placement
20
     of KONA on the label of both its pre-packaged products and its self-serve coffee dispensers. In
21
22   addition, Kroger sells coffee products from Hawaiian Gold, and others, which also falsely designates

23   Kona as the geographic origin of its coffee.
24           18.      On information and belief, defendant AMAZON.COM, INC. (“Amazon”) is a
25
     Delaware corporation with its principal place of business located in Seattle, Washington. Amazon is
26
     the largest online retailer in the world. Through its online store at www.amazon.com, Amazon sells
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 6                                                 701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 11 of 69




 1   in this Judicial District and throughout the United States a variety of deceptive coffee products,
 2   including, but not limited to, the following: Hawaiian Isles, Hawaii Gold, Mulvadi, Cameron’s,
 3
     Copper Moon, Boyer’s, Hazz and Magnum Exotics. Each of these brands sells products that falsely
 4
     designate KONA as the origin of the coffee beans.
 5
 6           19.      On information and belief, defendant WALMART INC. (“Walmart”) is a corporation

 7   organized and existing under the laws of the State of Delaware with its principal place of business in
 8
     Bentonville, Arkansas. Walmart has a total of 5,358 stores nationwide, and approximately 67 stores
 9
     in Washington. Walmart sells in this Judicial District and throughout the United States a variety of
10
11   deceptive coffee products, including but not limited to the following: MCC, Mulvadi, Copper Moon,

12   Cameron’s, Hawaiian Gold, Boyer’s, and Hawaiian Isles. Each of these brands sells products that
13   falsely designate KONA as the origin of the coffee beans.
14
             20.      On information and belief, defendant COSTCO WHOLESALE CORPORATION
15
     (“Costco”) is a corporation organized and existing under the laws of the State of Washington with its
16
17   principal place of business in Issaquah, Washington. Costco is the second largest retailer in the world,

18   and it owns and operates numerous retail locations within this Judicial District. Through its retail and
19
     online stores, Costco sells in this Judicial District and throughout the United States deceptive coffee
20
     products such as Magnum Exotics, which falsely designates KONA as the origin of the coffee beans.
21
22           21.      On information and belief, defendant BED BATH & BEYOND INC. (“Bed Bath”), is

23   a New York corporation with its headquarters in Union, NJ. Bed Bath operates over 1000 retail
24   locations across the country, including numerous retail locations within this Judicial District.
25
     Bed Bath is the parent company of defendant World Market. Through its retail locations and its own
26
     online store, Bed Bath sells in this Judicial District and throughout the United States various coffee
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 7                                                701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 12 of 69




 1   products labeled “Kona” from brands including, but not limited to, Copper Moon. The Copper Moon
 2   coffee products sold by Bed Bath feature on the label the false designation of KONA as the geographic
 3
     origin of the coffee.
 4
             22.      On information and belief, defendant ALBERTSONS COMPANIES INC.
 5
 6   (“Albertsons”) is a Delaware corporation with its principal place of business in Boise, Idaho.

 7   Albertsons is a national grocery store chain with over 2,300 locations across the United States,
 8
     including approximately 20 stores in this Judicial District. Albertsons is the parent company of
 9
     Safeway, Inc. Through its grocery stores in this Judicial District and throughout the United States,
10
11   Albertsons sells a variety of deceptive coffee products, including but not limited to Hawaiian Isles,

12   which falsely designates KONA as the origin of the coffee beans.
13           23.      On information and belief, defendant SAFEWAY INC. (“Safeway”) is a Delaware
14
     corporation with its principal place of business in Pleasanton, CA. Safeway is a national grocery store
15
     chain with over 900 locations across the United States, including dozens of stores in this Judicial
16
17   District. Safeway is a subsidiary of Albertsons. Through its grocery stores in this Judicial District

18   and throughout the United States, Safeway sells a variety of deceptive coffee products, including but
19
     not limited to Hawaiian Isles, which falsely designates KONA as the origin of the coffee beans.
20
             24.      On information and belief, defendant MNS LTD. is a Hawaii corporation with its
21
22   principal place of business located at Honolulu, Hawaii. Under the tradename ABC Stores, MNS Ltd.

23   (hereinafter “ABC”) owns and operates a chain of retail stores through which it sells a variety of coffee
24   products labeled as “Kona.” ABC also sells in this Judicial District and throughout the United States
25
     coffee products labeled as “Kona” through its online store at www.abcstores.com. Some of the coffee
26
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 8                                                 701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 13 of 69




 1   products sold by ABC falsely designate KONA as the origin of the coffee beans. Those offending
 2   brands include but are not limited to Mulvadi, MCC, and Hawaiian Isles.
 3
             25.      On information and belief, defendant THE TJX COMPANIES (“TJX”) is a Delaware
 4
     corporation with its principal place of business in Framingham, Massachusetts. TJX Companies, Inc.
 5
 6   does business in Washington and elsewhere as T.J. Maxx. TJX operates a chain of T.J. Maxx retail

 7   stores in the United States, with numerous locations in this Judicial District, through which it sells a
 8
     variety of coffee products labeled as “Kona.” TJX touts itself as one of the largest off-price retailers
 9
     in the country. Some of the coffee products sold by TJX falsely designate KONA as the origin of the
10
11   coffee beans. Those offending brands include, but are not limited to, Hawaiian Gold, Magnum

12   Exotics, and Kona Roasting Co.
13           26.      On information and belief, defendant MARSHALLS OF MA, INC. (“Marshalls of
14
     MA”) is a Massachusetts corporation with its principal place of business in Framingham,
15
     Massachusetts. Marshalls of MA does business in Washington and elsewhere as Marshalls. Marshalls
16
17   of MA operates a chain of Marshalls retail stores in the United States, with numerous locations in this

18   Judicial District, through which it sells a variety of coffee products labeled as “Kona.” Marshalls of
19
     MA touts itself as one of the largest off-price retailers in the country. Some of the coffee products
20
     sold by Marshalls falsely designate KONA as the origin of the coffee beans. Those offending brands
21
22   include, but are not limited to, Hawaiian Gold, Magnum Exotics, and Kona Roasting Co.

23           27.      On information and belief, defendant SPROUTS FARMERS MARKET, INC.
24   (“Sprouts”) is a Delaware corporation with its principal place of business in Phoenix, Arizona. Sprouts
25
     operates over 200 grocery stores across the United States, including multiple locations within this
26
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 9                                                701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 14 of 69




 1   Judicial District. Some of the coffee products sold by Sprouts falsely designate KONA as the origin
 2   of the coffee beans. Those offending brands include, but are not limited to, Cameron’s.
 3
                                 III.   JURISDICTION AND VENUE
 4
             28.      This action arises under 15 U.S.C. §1125(a). This Court has original subject matter
 5
 6   jurisdiction over Plaintiffs’ claims for Lanham Act violations under 15 U.S.C. §1121(a) and federal

 7   question jurisdiction under 28 U.S.C. §§1331.
 8           29.      The Defendants conduct business in this Judicial District, have sold products in this
 9
     Judicial District falsely designating “Kona” as the origin of the coffee, and have injured the reputation
10
     of Kona and the farmers of authentic Kona coffee in this Judicial District. Defendant Amazon, which
11
12   sells many of the other defendants’ deceptive “Kona” products, has its principal place of business in

13   this Judicial District. Defendant Costco also has its principal place of business, and numerous retail
14
     locations, in this Judicial District. Amazon and Costco are two of the highest-volume retailers in the
15
     world. All of the defendants who produce the deceptive “Kona” products identified in this complaint
16
17   sell such products in this Judicial District, either through numerous physical retail locations (including

18   but not limited to retailers who are also defendants in this litigation) or through online stores (again
19   including but not limited to retailers who are also defendants in this litigation). Many of the defendants
20
     who manufacture the deceptive “Kona” products named in this complaint also sell, through their own
21
     online stores, such product directly to consumers in this Judicial District. All of the retail defendants
22
23   who sell the deceptive “Kona” products identified in this complaint either operate multiple retail

24   locations in this Judicial District, or they sell the accused products through an online store and then
25
     ship the accused products to consumers in this Judicial District. The prevalence of the sale and
26
     distribution of the deceptive “Kona” products in this Judicial District has harmed the reputation and
27


                                                                                  KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 10                                                701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 15 of 69




 1   goodwill associated with the Kona origin for coffee and has impaired the Plaintiffs’ ability to obtain a
 2   fair price for their authentic Kona coffee, or otherwise compete, in this Judicial District. Each of the
 3
     defendants has committed acts of unfair competition and false advertising in this Judicial District in
 4
     violation of the Lanham Act.
 5
 6           30.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 because a substantial part of

 7   the events or omissions giving rise to the claims occurred in this Judicial District.
 8
                                 IV.    CLASS ACTION ALLEGATIONS
 9
             31.      Plaintiffs bring this action on behalf of themselves and all other persons similarly
10
     situated under Federal Rule of Civil Procedure 23. In particular, they seek to represent a Class of:
11
12
             All persons and entities who commercially farmed Kona coffee in the Kona
13           District and then sold their Kona coffee, provided that they farmed and sold
             their Kona coffee during the time that any Defendant sold coffee product with
14           the false designation of Kona as the origin of the coffee product.
15   Plaintiffs also seek to represent 19 Defendant-Specific Subclasses:
16
17           All persons and entities who commercially farmed Kona coffee in the Kona
             District and then sold their Kona coffee, provided that they farmed and sold
18           their Kona coffee during the time [Defendant] sold coffee product with the
             false designation of Kona as the origin of the coffee product.
19
     Excluded from both the Class and the Subclasses are any entities named as Defendants in this action.
20
21           32.      Plaintiffs meet the prerequisites of Rule 23(a):

22                    a.       Numerosity. On information and belief, between 600 and 1,000 sole entities
23
     grow Kona coffee. The members of the Class and each Subclass are thus so numerous that joinder of
24
     all Class members in this action is not practical.
25
26                    b.       Commonality. The answers to questions common to the Class and Subclasses

27   will drive the resolution of this litigation. The common questions of law and fact include:


                                                                                  KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 11                                                701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 16 of 69




 1                               i.          whether Defendants manufactured or sold coffee labeled as “Kona” that
 2   was not grown in the Kona District of Hawaii;
 3
                               ii.          whether Defendants’ distribution and sale of products falsely labeled as
 4
     “Kona” has created or is likely to create confusion among consumers;
 5
 6                             iii.         whether labeling coffee not grown in the Kona District of Hawaii as

 7   “Kona” constitutes a violation of the Lanham Act;
 8
                               iv.          whether the Defendants’ Lanham Act violations have negatively
 9
     affected the market price of authentic Kona coffee;
10
11                              v.          whether the Defendants’ Lanham Act violations have injured the

12   goodwill and reputation of the Kona name;
13                             vi.          the extent of damages to authentic Kona growers;
14
                           vii.             the extent of Defendants’ profits earned as a result of falsely or
15
     misleadingly designating “Kona” as the origin of their coffee products;
16
17                         viii.            the corrective advertising required to remedy the damage Defendants

18   have caused to the goodwill and reputation of the Kona name; and
19
                               ix.          the form of injunction necessary to prevent Defendants from causing
20
     further harm in violation of the Lanham Act.
21
22                    c.             Typicality. Plaintiffs have the same interests as all members of the Class and

23   Subclasses they seek to represent, and Plaintiffs’ claims arise out of the same set of facts and conduct
24   as all other members of the Class and Subclasses. Plaintiffs and all proposed Class members grew
25
     and sold authentic Kona coffee and competed against the growers and sellers of coffee falsely labeled
26
27


                                                                                        KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 12                                                      701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                            Seattle, Washington 98104
                                                                                               Main: (206) 223 1313
                                                                                                Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 17 of 69




 1   as “Kona.” All of the claims of Plaintiffs and proposed Class members arise out of Defendants’
 2   conduct in manufacturing, marketing, and selling coffee falsely labeled as “Kona.”
 3
                      d.       Adequacy. Plaintiffs will fairly and adequately represent and protect the
 4
     interests of the proposed Class members. Plaintiffs’ interests align with those of the class members,
 5
 6   and Plaintiffs have no fundamental conflicts with the Class. Plaintiffs have retained counsel competent

 7   and experienced in Lanham Act, complex commercial, and class action litigation who will fairly and
 8
     adequately represent the Class.
 9
             33.      Plaintiffs meet the prerequisites of Rule 23(b)(2) because Defendants have acted and
10
11   refused to act on grounds that apply generally to the Class, such that final injunctive relief or

12   corresponding declaratory relief is appropriate respecting the Class as a whole. Defendants’ sale of
13   coffee mislabeled as “Kona” coffee affected each Plaintiff and Class member in the same way. And
14
     the Lanham Act provides for injunctive relief to prevent the Defendants from continuing to sell coffee
15
     mislabeled as “Kona” coffee to prevent further harm to each Plaintiff and Class member.
16
17           34.      Plaintiffs meet the prerequisites of Rule 23(b)(3):

18                    a.       The common questions of law and fact enumerated above predominate over any
19
     questions affecting only individual members of the Class, and a class action is superior to other
20
     methods for the fair and efficient adjudication of this controversy, as joinder of all members is
21
22   impracticable.

23                    b.       Defendants are sophisticated parties with substantial resources, while proposed
24   Class members generally are not, and prosecution of this litigation is likely to be expensive, as proved
25
     by the extensive scientific analysis that preceded the filing of this complaint. Because the economic
26
     damages suffered by any individual Class member from any individual defendant may be relatively
27


                                                                                  KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 13                                                 701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 18 of 69




 1   modest compared to the expense and burden of individual litigation, it would be impracticable for
 2   proposed Class members to seek redress individually for Defendants’ wrongful conduct.
 3
                               V.   STATUTES OF LIMITATIONS TOLLING
 4
             35.      Discovery Rule. Plaintiffs and Class members did not know and could not have known
 5
 6   about their Lanham Act causes of action because, even assuming general awareness of the sales of

 7   fake Kona coffee, it is impossible to know that a particular defendant has sold such coffee without
 8   either (1) extensive and expensive chemical analysis of the coffee itself that very few laboratories can
 9
     perform and which Plaintiffs and the Class members likely cannot afford to pay for on their own, or
10
     (2) documents and information in the exclusive possession of the defendant. Reasonable and diligent
11
12   investigation did not and could not reveal a factual basis for the Lanham Act claims alleged in this

13   complaint prior to the investigation and extensive scientific testing that led to the Complaint itself.
14
             36.      Fraudulent Concealment. Any applicable statutes of limitations have been tolled by
15
     Defendants’ knowing, active, and ongoing concealment of the facts as alleged in this Complaint.
16
17   Defendants falsely labeled their coffee as “Kona” with the intent that other participants in the market,

18   including Plaintiffs, Class members, and consumers, would be unable to determine whether or not the
19   coffee was authentic Kona coffee. The truth about the origin of the coffee contained in Defendants’
20
     products was information within Defendants’ exclusive control. The Defendants’ had actual
21
     knowledge of their acts of concealment. Under the Lanham Act, Defendants owed and owe to
22
23   Plaintiffs and Class members the duty to refrain from making false designations of the origin of their

24   products.
25
             37.      Estoppel. Under the Lanham Act, Defendants owed and owe to Plaintiffs and Class
26
     members the duty to refrain from making false designations of the origin of the coffee in their their
27


                                                                                  KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 14                                                701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 19 of 69




 1   coffee products. Defendants knowingly, affirmatively, and actively concealed the true character of
 2   their coffee, and that concealment continues. Defendants know and take unfair advantage of the
 3
     market for authentic Kona coffee. Defendants are estopped from relying on any statute of limitations
 4
     or advancing any laches argument in defense of this action.
 5
 6                                VI.     FACTUAL BACKGROUND

 7           38.      Kona coffee is one of the rarest and most prized coffees in the world. Kona coffee is
 8   grown in the Kona District on the Big Island of Hawaii (the “Kona District”). See map below. See also
 9
     Hawaii Administrative Rules (“HAR”) §4-143-3 (defining the geographic region of Kona as the
10
     “North Kona and South Kona districts on the island of Hawaii, as designated by the State of Hawaii
11
12   Tax Map”). The Kona District contains only 3,800 acres of land cultivated for Kona coffee production,

13   which sharply limits the amount of Kona coffee that can be grown.
14
15
16
17
18
19
20
21
22
23
24
25
26
27


                                                                                KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 15                                              701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 20 of 69




 1           39.      Only coffee grown in the Kona District can be sold as Kona coffee. Coffee grown
 2   outside of the Kona District, even if grown within the state of Hawaii, cannot be sold as Kona coffee.
 3
             40.      Kona coffee has been grown in the Kona District since 1828. The Kona District’s
 4
     volcanic soil, elevation, rainfall, proximity to the Pacific Ocean, moderate temperatures, and sunshine
 5
 6   all interact to create Kona coffee’s distinctive characteristics. Kona coffee’s unique flavor, aroma,

 7   and mouth feel are a direct result of this growing environment.
 8
             41.      The Kona name tells consumers that they are buying coffee grown in the Kona District.
 9
     The name also tells consumers that the coffee has a distinctive flavor profile, and that the beans are of
10
11   the highest quality. Consequently, consumers have been willing to pay a premium for Kona coffee.

12           42.      Within the Kona District, between 600 and 1,000 farmers grow Kona coffee beans.
13   The typical Kona farmer cultivates no more than five acres, which is a very small farming operation.
14
     These farms typically operate as family businesses.
15
             43.      Kona farmers produce approximately 2.7 million pounds of green Kona coffee each
16
17   year. That compares to 20 billion pounds of green coffee produced worldwide. In other words,

18   authentic Kona represents approximately 0.01% of worldwide coffee production.                It is truly a
19
     premium product.
20
             44.      But even though only 2.7 million pounds of authentic green Kona coffee is grown
21
22   annually, over 20 million pounds of coffee labeled as “Kona” is sold at retail. That is physically

23   impossible; someone is lying about the contents of their “Kona” products.
24           45.      Defendants sell packaged coffee products that are presented to consumers as Kona
25
     coffee, but that actually contain cheap commodity coffee beans. Some packages contain trace amount
26
     of Kona coffee, while other packages contain no Kona coffee at all.
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 16                                                701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 21 of 69




 1           46.      The malicious actions taken by these Defendants, both individually and collectively,
 2   cause significant harm to legitimate Kona farmers. First, the Defendants flood the market with what
 3
     appears to be Kona coffee. This tremendous supply of counterfeit Kona coffee pushes prices down
 4
     sharply. And that low pricing artificially restrains the profitability of legitimate Kona coffee
 5
 6   farms. Second, the Defendants are selling run-of-the-mill commodity coffee and labeling it as Kona

 7   coffee. A consumer who tries that inferior product, thinking it is Kona coffee, will conclude that Kona
 8
     coffee is not worth a premium price. That consumer will be unwilling to pay a premium price for
 9
     Kona in the future.
10
11           47.      This pricing damage is not just theoretical; it is visible in the marketplace. Kona coffee

12   performs differently in the marketplace than similarly-situated specialty coffees. For example, the
13   specialty coffee called Jamaica Blue Mountain Coffee (“Blue Mountain”) is another premium coffee
14
     with a specific geographic designation of origin. Blue Mountain is grown in an annual volume that is
15
     comparable to Kona. And Blue Mountain is pushed into the same distribution channels. Yet
16
17   Blue Mountain sells for between two and five times the price per pound of Kona.

18           48.      The impact of lower Kona pricing on the Plaintiffs and the Class is significant.
19
     Growing Kona coffee is a very expensive proposition, largely because the topography of the Kona
20
     District makes it nearly impossible to use modern farming machinery. Kona farms are therefore
21
22   manual farming operations, with significant labor required to plant and harvest the coffee.

23           49.      Despite the fact that they sell a premium product, the typical Kona coffee farmer, who
24   is forced to sell their Kona coffee at a depressed price due to the actions of the Defendants, struggle
25
     to turn a significant profit from their Kona coffee farming operation. Sellers of premium products
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 17                                                 701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 22 of 69




 1   with worldwide reputations typically enjoy above-market profit margins, reflecting the desirability of
 2   the product. The fact that so many Kona farmers struggle is shocking.
 3
             50.      Kona farmers have suspected bad actors in the Kona marketplace for years. The
 4
     problem has always been determining what was actually in a particular bag as that information has
 5
 6   been concealed from the Kona farmers. Modern chemistry can now provide answers to that question.

 7                             VII.   ELEMENTAL TESTING OF COFFEE
 8           51.      Kona coffee is grown in a very specific geographic area on the Big Island of
 9
     Hawaii. That geographic area has a distinctive soil composition, due largely to its proximity to
10
     volcanoes. And that geographic area has distinctive humidity and rainfall, due largely to its proximity
11
12   to the Pacific Ocean.

13           52.      As a result of the local soil and rainfall, certain elements are present in high
14
     concentrations in Kona coffee beans. If a particular package of coffee truly contains Kona coffee
15
     beans, these elements tend to be present in high concentrations. If these elements are not present in
16
17   high concentrations, then the package is unlikely to contain Kona coffee.

18           53.      Moreover, as a direct result of the local soil and rainfall, certain elements
19   are not present in high concentrations in Kona coffee beans. If a particular package of coffee truly
20
     contains only Kona coffee beans, then these elements tend not to be present in high concentrations. If
21
     they are present in high concentrations, then the package is unlikely to contain Kona coffee.
22
23           54.      Scientists can examine the concentration of each of the elements that are found in Kona

24   coffee beans, as well as the concentration of each of the elements that are not found in Kona coffee
25
     beans. By combining this information, scientists can determine with high confidence whether a
26
     particular package is authentic Kona coffee.
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 18                                                701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 23 of 69




 1           55.      In practice, instead of looking at the concentration of an isolated element like
 2   barium (Ba) or nickel (Ni), scientists examine the ratio of the concentrations of pairs of elements. The
 3
     reason for this approach is simple. If you were to roast coffee beans for ten minutes longer, you would
 4
     not impact the amount of barium or nickel in the sample, but you would burn away more of the overall
 5
 6   coffee bean. The concentration of barium would therefore increase, since it is defined as the mass of

 7   barium divided by the mass of the total bean. And the concentration of nickel would therefore
 8
     increase, since it is defined as the mass of nickel divided by the mass of the total bean. But the ratio
 9
     of the concentration of barium to the concentration of nickel would be unchanged. And since the lab
10
11   does not know how long particular coffee samples were roasted by the Defendants, the scientists focus

12   on measures that do not change with roasting.
13           56.      Having tested barium and nickel, scientists have determined that authentic Kona coffee
14
     has a ratio of the concentration of barium to the concentration of nickel, also called the
15
     relative concentration, that falls within a certain range. If an unknown sample has a relative
16
17   concentration within that range, it may or may not be Kona. But if an unknown sample has a relative

18   concentration clearly outside that range, it is highly unlikely to be Kona. (This analysis makes intuitive
19
     sense. A veterinarian knows that dogs weigh between 1 and 325 pounds. If that veterinarian sees an
20
     animal that weighs 100 pounds, which is clearly in the range of observed dog weights, the veterinarian
21
22   would say that the animal may or may not be a dog. But if that veterinarian sees an animal that weighs

23   500 pounds, which is well outside the range of previously-observed dog weights, the veterinarian
24   would immediately note that the animal is highly unlikely to be a dog.)
25
             57.      Determining the concentrations of particular elements and isotopes (which are simply
26
     variations of a particular element) is a process that requires significant scientific expertise and
27


                                                                                  KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 19                                                701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 24 of 69




 1   expensive instrumentation. The scientific techniques of elemental analysis and isotopic analysis1 are
 2   widely accepted in the scientific community, and have been used in studies of various food products
 3
     (including coffee). Unfortunately, these tests are very expensive. For that reason, the growers have
 4
     never before had access to this kind of evidence.
 5
 6           58.      It is important to recognize that Defendants (who are likely to protest any and all

 7   aspects of scientific testing) could prove their innocence without retaining a single scientist, and
 8
     without conducting a single lab test. They could simply provide evidence of where they bought
 9
     legitimate Kona coffee that they have been selling at retail. Any legitimate Kona coffee products must
10
11   ultimately have been grown on a farm owned by a Plaintiff or prospective Class member.

12           59.      It is also important to recognize that Defendants are sophisticated participants in the
13   premium coffee marketplace. On information and belief, certain named defendants employ
14
     professional coffee buyers whose job function is to source coffees for their products. In other words,
15
     much like a professional jeweler could never plausibly claim to be confused about the difference
16
17   between a Rolex and a Timex, these sophisticated defendants cannot plausibly claim to be confused

18   about the coffee they are procuring. The Defendants and their buyers know exactly what they are
19
     buying, and what they are selling.
20
                 VIII. THE DEFENDANTS’ PRODUCTS AND WRONGFUL ACTS
21
             60.      Defendants use marketing and packaging that tell consumers that they are buying
22
23   packages of Kona coffee, but those packages do not contain Kona coffee.

24
25
26           1
               Two different types of isotopic testing have been performed to confirm whether a defendant has falsely
     designated Kona as the origin of its coffee products. The first test examined strontium isotopes, and the second
27   test examined hydrogen and oxygen isotopes.


                                                                                            KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 20                                                           701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                                 Seattle, Washington 98104
                                                                                                    Main: (206) 223 1313
                                                                                                     Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 25 of 69




 1           61.      For each Defendant, this complaint includes one or more examples of particular
 2   products in their product line.     The examples provided in this complaint are intended to be
 3
     representative, and not necessarily exhaustive, of the deceptive products manufactured and/or sold by
 4
     each defendant. Sampling has shown that nearly every product labeled “Kona” in their product lines
 5
 6   misrepresents the origin of the coffee beans contained in the package. Given the scarcity of authentic

 7   Kona coffee (remember that Kona coffee represents only 0.01% of the worldwide supply of coffee)
 8
     and the high profitability of marketing commodity coffee as if it were Kona coffee, it is no surprise
 9
     that any defendant that is willing to engage in such deceptive practices would consistently practice
10
11   their deception across all product lines. An unscrupulous merchant selling counterfeit Rolex watches

12   on a street corner tends not to mix a real Rolex into inventory every once in a while.
13           62.      For each example product, this complaint includes two graphs that shed light on the
14
     true contents of the package. The graphs are based on the ratios of elemental concentrations discussed
15
     above. The graphs included in this complaint are only a subset of the data collected on each deceptive
16
17   product. For each product, additional data reinforces the results shown below.

18           63.      For any particular coffee sample, a scientist can calculate the ratio between the
19
     concentration of strontium (Sr), and the concentration of zinc (Zn). For authentic Kona coffee, that
20
     ratio falls within a narrow range. A scientist can similarly calculate the ratio between the concentration
21
22   of barium (Ba), and the concentration of nickel (Ni). For authentic Kona coffee, that ratio also falls

23   within a narrow range. Those two ratios can be plotted on a scatter plot, creating a visual that indicates
24   whether a particular sample has concentration ratios that are consistent with Kona coffee. The blue
25
     dots in each scatter plot below show the observed ratios from over one hundred samples of authentic
26
     Kona coffee. The red diamonds show the observed ratios from the coffee products sold by Defendants.
27


                                                                                  KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 21                                                701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 26 of 69




 1   Those red diamonds are far outside the observed ranges for Kona, indicating that the Defendants’
 2   designation of the origin of its coffee products as Kona is false.
 3
             64.      For any coffee sample, a scientist can also calculate the ratio between the concentration
 4
     of cobalt (Co), and the concentration of zinc (Zn). For authentic Kona, that ratio falls within a narrow
 5
 6   range. And a scientist can calculate the ratio between the concentration of manganese (Mn), and the

 7   concentration of nickel (Ni). For authentic Kona, that ratio also falls within a narrow range. As with
 8
     the earlier ratios, those two ratios can be plotted on a scatter plot, creating another visual that indicates
 9
     whether a particular sample has concentration ratios that are consistent with Kona coffee. The blue
10
11   dots in each scatter plot below show the observed ratios from over one hundred samples of authentic

12   Kona coffee. The red diamonds show the observed ratios from the coffee products sold by Defendants.
13   Those red diamonds are far outside the observed ranges for Kona, indicating that the Defendants’
14
     designation of Kona as the origin of its coffee products is false.
15
                   65. PACIFIC COFFEE (“MAUI COFFEE COMPANY” OR “MCC”). The Maui Coffee
16
17   Company packages are unequivocal. The packages prominently say either “100% Kona Coffee” or

18   “100% Kona Macadamia Nut” in large block print on the front panel. Seeing that packaging on a shelf
19
     or online, a consumer would conclude that the package contains no coffee beans other than Kona
20
     coffee beans.
21
22                 66. MCC falsely designates the geographic origin of its “Kona” coffee products with the

23   prominent placement of 100% KONA on the front of the packaging. MCC furthers this deception
24   through its product descriptions published on its online store. MCC deceptively describes its “100%
25
     Kona Coffee” product as follows:
26
             Without a doubt, one of the world’s most sought-after beans by coffee connoisseurs!
27           Taste the full rich flavor of 100% Kona Coffee and experience the magic of the Kona


                                                                                    KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 22                                                   701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                         Seattle, Washington 98104
                                                                                            Main: (206) 223 1313
                                                                                             Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 27 of 69




 1           Coast for yourself. Our 100% Pure Kona Coffee has a medium to full body with mild
             acidity and will be delivered fresh to your doorstep. Take a trip to the Kona Coast when
 2           you experience the full rich flavor of our 100% Pure Kona Coffee.
 3
     MCC describes its “100% Kona Macadamia Nut” product as “Kona goodness with a touch of
 4
     island-grown macadamia nuts. It doesn’t get any more Hawaiian than that.” MCC also deceptively
 5
 6   advertises its coffee products as “100% Kona” on its Internet advertising. The deceptive product

 7   descriptions are designed to mislead consumers into believing that MCC’s products contain coffee
 8   from Hawaii, and more specifically the Kona region of Hawaii. The deceptive marketing, product
 9
     names, and package designs are all intended to trade off the reputation and goodwill of the Kona name.
10
     They deliberately mislead the consumer into believing that MCC coffee products contain nothing but
11
12   premium Kona coffee beans in order to justify the high price MCC charges for what are actually

13   ordinary commodity coffee beans. Below are representative images of MCC’s deceptive “Kona”
14
     coffee products.
15
16
17
18
19
20
21
22
23
24
25
26
27


                                                                                KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 23                                              701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 28 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                           Figure MCC-1                               Figure MCC-2
14
                  67. But while consumers would reasonably believe that the packages in Figures MCC-1
15
16   and MCC-2 are pure Kona coffee, the lab tests tell a different story. On the below scatter plot showing

17   the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by red
18   diamonds) are well outside the range of authentic Kona. In other words, MCC’s designation of Kona
19
     as the origin of the coffee in these products is false.
20
21
22
23
24
25
26
27


                                                                                KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 24                                              701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 29 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                          Figure MCC-A.
14                68. The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
15
     ratio reinforces the same conclusion for the MCC products that were tested. These accused MCC
16
     products (marked by red diamonds) are well outside the range of authentic Kona. In other words,
17
18   MCC’s designation of Kona as the origin of the coffee in these products is false.

19
20
21
22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 25                                              701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 30 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                             Figure MCC-B
14
                  69. MULVADI CORPORATION. The front of the Mulvadi package says “100% Kona
15
16   Coffee” in two distinct places. The main product banner is “Pure 100% Kona Coffee.” And there is

17   a misleading “Official Seal” that says “100% Kona Coffee.” The purpose of the language that Mulvadi
18
     features on the face of its packaging is to mislead consumers into believing that Mulvadi coffee
19
     products come from the Kona District.
20
                  70. Mulvadi deceptively places a gold sticker on its packaging, which it presents as the
21
22   “Official Seal” of the “Independent Kona Coffee Growers Association,” proclaiming that the product

23   is “100% Kona Coffee” from the “Big Island of Hawaii.” On information and belief, there is no such
24
     association that is recognized for certifying Kona coffee products as 100% authentic. Instead, the
25
     “seal” is a marketing ploy intended to deceive consumers as to the source of origin of the coffee sold
26
27   by Mulvadi. The deceptive marketing, product names, and package designs are all intended to trade


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 26                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 31 of 69




 1   off the reputation and goodwill of the Kona name. They deliberately mislead the consumer into
 2   believing that Mulvadi coffee products contain premium Kona coffee beans, justifying the high price
 3
     Mulvadi charges for what is actually ordinary commodity coffee. Below are representative images of
 4
     Mulvadi’s deceptive “Kona” coffee products, including an image of the “seal.”
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
            Figure MUL-1                                   Figure MUL-2
19
20                71. The Mulvadi package is unequivocal as to its contents; it says “100% Kona Coffee”

21   twice on its front face. Seeing that packaging on a shelf or online, any consumer would conclude that
22   the package contains only Kona coffee beans. But the lab tests tell a different story. On the below
23
     scatter plot showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products
24
     (marked by red diamonds) are well outside the range of authentic Kona. These packages are clearly
25
26   not Kona. In other words, Mulvadi’s designation of Kona as the origin of the coffee is false.

27


                                                                                KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 27                                              701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 32 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                         Figure MUL-A
14   The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel ratio reinforces
15
     the same conclusion. These accused products (marked by red diamonds) are well outside the range of
16
     authentic Kona. In other words, Mulvadi’s designation of Kona as the origin of the coffee in these
17
18   products is false.

19
20
21
22
23
24
25
26
27


                                                                              KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 28                                            701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                  Seattle, Washington 98104
                                                                                     Main: (206) 223 1313
                                                                                      Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 33 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                                          Figure MUL-B
13
             72.      HAWAIIAN ISLES KONA COFFEE LTD., LLC. Hawaiian Isles falsely designates the
14
     geographic origin of its “Kona” coffee products with the prominent placement of KONA on the front
15
16   of the packaging. Hawaiian Isles advertises its coffee products nationally on the Internet and with

17   digital marketing campaigns through social media sites such as Facebook. With its marketing
18   campaigns, Hawaiian Isles uses deceptive taglines and slogans such as “Taste the Kona Difference,”
19
     “Bring Hawaii Home,” “Give the Gift of Aloha,” “Drink Kona Coffee and Relax,” and “I Want My
20
     Toes in the Sand and Kona Coffee in My Hand,” among others. The deceptive slogans are designed
21
22   to mislead consumers into believing that Hawaiian Isles coffee products primarily contain coffee from

23   Hawaii, and more specifically the Kona District of Hawaii. In addition, Hawaiian Isles uses deceptive
24
     names for its products intended to mislead consumers into believing that the coffee products contain
25
     a significant amount of Kona coffee.      The deceptive product names include “Kona Classic,”
26
27   “Kona Sunrise,” “Kona Hazelnut,” and “Kona Vanilla Macadamia Nut.” Hawaiian Isles also designs


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 29                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 34 of 69




 1   its product packaging with imagery, text, and advertising slogans intended to mislead the consumer
 2   into believing that the coffee product contains coffee beans predominantly, if not exclusively, grown
 3
     in Hawaii, and specifically in the Kona District. The deceptive marketing slogans, product names,
 4
     and package designs are all intended to trade off the reputation and goodwill of the Kona name. They
 5
 6   deliberately mislead the consumer into believing that Hawaiian Isles coffee products contain

 7   significant amounts of premium Kona coffee beans in order to justify the high price Hawaiian Isles
 8
     charges for ordinary commodity coffee.
 9
             73.      Below are several examples of the deceptive “Kona” products sold by Hawaiian Isles.
10
11
12
13
14
15
16
17
18
19
20
21                             Figure HI-1                            Figure HI-2
22
     The packages themselves state “Made in Hawaii” on a banner on the front, above a map of Hawaii
23
     and a photograph of palm trees at sunset. The marketing copy on the side of the package states that
24
     the contents were “freshly roasted and packaged in Hawaii.” The package also states that “Kona
25
26   Coffee is grown on the Big Island’s Kona Coast.” Given Hawaiian Isles’ unequivocal designation of

27


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 30                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 35 of 69




 1   “Kona” as the origin of the coffee in its products, consumers buying these products would reasonably
 2   believe that Kona, and only Kona, was the origin of the coffee contained therein.
 3
                  74. But while consumers would reasonably believe that the packages in Figures HI-1 and
 4
     HI-2 contain coffee that originates exclusively from Kona, the lab tests tell a different story. On the
 5
 6   below scatter plot showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused

 7   products (marked by red diamonds) are well outside the range of authentic Kona. In other words, the
 8
     science indicates that the coffee contained in the Hawaiian Isles packages is highly unlikely to
 9
     originate from Kona.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
                                                 Figure HI-A
24
     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel ratio reinforces
25
26   the same conclusion. These accused products (marked by red diamonds) are well outside the range of

27   authentic Kona. Again, the science indicates that the coffee contained in the Hawaiian Isles packages


                                                                                KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 31                                              701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 36 of 69




 1   is highly unlikely to originate from Kona. In other words, Hawaiian Isles’ designation of Kona as the
 2   origin of the coffee in these products is false.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
                                                   Figure HI-B
16
             75.      In fact, these bags appear to contain very little Kona coffee, if any. As a simple
17
18   indicator, note that authentic Kona has an average of less than forty times (40x) as much manganese

19   as nickel. In contrast, some Hawaiian Isles samples have one hundred twenty times (120x) as much
20
     manganese as nickel. This evidence, and similar evidence from many other ratios, leads to the
21
     conclusion that there must be very little Kona in this package. In other words, Hawaiian Isles’
22
     designation of Kona as the origin of the coffee in these products is false.
23
24           76.      Even a consumer understanding this package to be a blend of Kona and other coffees

25   (which is a conclusion that very few consumers would draw based on this particular packaging) would
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 32                                                  701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                        Seattle, Washington 98104
                                                                                           Main: (206) 223 1313
                                                                                            Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 37 of 69




 1   expect the package to contain a meaningful percentage of Kona beans. Given the deviation in the
 2   concentration ratios, though, it is implausible that this package meets those consumer expectations.
 3
             77.      GOLD COFFEE ROASTERS, INC. Hawaiian Gold falsely designates the geographic
 4
     origin of its “Kona” coffee products with the prominent placement of KONA on the front of the
 5
 6   packaging. Hawaiian Gold boasts on its packaging and on its website, www.goldcoffee.com, that the

 7   “Kona” coffee contained in its coffee products is cultivated on a 900-acre plantation in the Kona
 8
     District, which Hawaiian Gold commonly refers to as the Parry Estates. With its marketing, Hawaiian
 9
     Gold uses deceptive taglines and slogans such as “Grown in paradise. Enjoyed worldwide,” “The
10
11   Hawaiian Difference,” “From our land to your hand” (superimposed over a photograph of a tropical

12   island), and “Striking flavor. Exotic character” (superimposed over an image of lava flow). The
13   deceptive slogans and imagery are designed to mislead consumers into believing that Hawaiian Gold
14
     coffee products contain coffee from Hawaii, and more specifically the Kona District of Hawaii. The
15
     deceptive product packaging prominently features the word “Kona” in large font and includes pictures
16
17   of volcanic mountains, Bird of Paradise flowers, and other imagery indicative of Hawaii. The

18   deceptive marketing, product names, and package designs are all intended to trade off the reputation
19
     and goodwill of the Kona name. They deliberately mislead the consumer into believing that Hawaiian
20
     Gold coffee products contain significant amounts of premium Kona coffee beans in order to justify
21
22   the high price Hawaiian Gold charges for what is actually ordinary commodity coffee.

23           78.      Below are representative images of Hawaiian Gold’s deceptive “Kona” coffee
24   products.
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 33                                              701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 38 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                             Figure HG-1                                   Figure HG-2

14           79.      But while consumers would reasonably believe that the coffee in package HG-1
15   predominantly consisted of Kona beans, and the coffee in HG-2 contained nothing but 100% Kona,
16
     the lab tests tell a different story. On the below scatter plot showing the strontium-to-zinc ratio and the
17
     barium-to-nickel ratio, these accused products (marked by red diamonds) are well outside the range
18
19   of authentic Kona. In other words, Hawaiian Gold’s designation of Kona as the origin of the coffee

20   in these products is false.
21
22
23
24
25
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 34                                                 701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 39 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                                      Figure HG-A
14           80.      The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
15
     ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
16
     outside the range of authentic Kona. In other words, Hawaiian Gold’s designation of Kona as the
17
18   origin of the coffee in these products is false.

19
20
21
22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 35                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 40 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                              Figure HG-B

14           81.      In fact, the tested Hawaiian Gold products contain very little Kona coffee, if any. As
15   an indicator, note that authentic Kona has an average of less than forty times (40x) as much manganese
16
     as nickel. In contrast, tests show that one of the Hawaiian Gold samples has roughly one hundred
17
     forty times (140x) as much manganese as nickel. This evidence, and similar evidence from many
18
19   other ratios, leads to the conclusion that there is very little Kona in this bag.

20           82.      Even a consumer understanding the coffee in the package shown in HG-1 to be a blend
21
     of Kona and other coffees (a conclusion that very few consumers would draw based on this particular
22
     packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
23
     deviation in the concentration ratios, though, it is implausible that this package meets those consumer
24
25   expectations.
26           83.      COST PLUS/WORLD MARKET. World Market sells both its own private-label coffee
27
     products and coffee products offered by third parties, including coffee products falsely identified as

                                                                                    KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 36                                                  701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                        Seattle, Washington 98104
                                                                                           Main: (206) 223 1313
                                                                                            Fax: (206) 682 7100
               Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 41 of 69




 1   Kona coffee. World Market falsely designates the geographic origin of its “Kona” coffee products
 2   with the prominent placement of KONA on the front of the packaging. For example, World Market
 3
     sells its own private-label coffee product labeled “Hawaiian Kona Blend” in packaging intended to
 4
     mislead the consumer into believing the that the product contains a significant amount of Kona coffee
 5
 6   beans, when the product actually contains little to no Kona coffee. The deceptive packaging features

 7   hibiscus flowers and the prominent placement of geographic terms “Hawaiian” and “Kona” in the
 8
     center of the package label. The deceptive product names and package designs are all intended to trade
 9
     off the reputation and goodwill of the Kona name. They deliberately mislead the consumer into
10
11   believing that World Market coffee products contain significant amounts of premium Kona coffee

12   beans in order to justify the high price World Market charges for what is actually ordinary commodity
13   coffee.
14
               84.    Below is a sample image of the deceptive packaging used by World Market for its
15
     private-label “Kona” coffee product.
16
17
18
19
20
21
22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 37                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 42 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                               Figure WM-1
14
             85.      In addition, World Market sells a variety of deceptive coffee products from Hawaiian
15
     Isles, such as those shown above in paragraph 73, all of which mislead the consumer into believing
16
17   that the products contain a significant amount of Kona coffee beans when they actually contain little

18   or no Kona.
19
             86.      While consumers would reasonably believe that the coffee in package WM-1
20
     predominantly consisted of Kona beans, the lab tests tell a different story. On the below scatter plot
21
22   showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by

23   red diamonds) are well outside the range of authentic Kona. In other words, World Market’s
24   designation of Kona as the origin of the coffee in these products is false.
25
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 38                                                  701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                        Seattle, Washington 98104
                                                                                           Main: (206) 223 1313
                                                                                            Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 43 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                 Figure WM-A
14
15           87.      The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel

16   ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
17   outside the range of authentic Kona. In other words, World Market’s designation of Kona as the origin
18
     of the coffee in these products is false.
19
20
21
22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 39                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 44 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                             Figure WM-B
14
15           91.      In fact, these bags contain very little Kona coffee, if any. As an indicator of how little

16   Kona coffee is actually in the package, note that authentic Kona has an average of no more than forty
17   times (40x) as much manganese as nickel. In contrast, World Market samples range as high as one
18
     hundred forty times (140x) as much manganese as nickel. This evidence, and similar evidence from
19
     many other ratios, leads to the conclusion that there is very little Kona in this bag.
20
21           92.      Even a consumer understanding the coffee in the package shown in WM-1 to be a blend

22   of Kona and other coffees (a conclusion that very few consumers would draw based on this particular
23
     packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
24
     deviation in the concentration ratios, though, it is implausible that this package meets those consumer
25
26   expectations.

27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 40                                                 701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 45 of 69




 1           93.      BOYER’S. Boyer’s falsely designates the geographic origin of its “Kona” coffee
 2   products with the prominent placement of KONA on the front of the packaging. For example, Boyer’s
 3
     sells at least two different “Kona” coffee products. One is labeled “Café Kona” and the other is labeled
 4
     “Kona Blend.” The Boyer’s packaging is intended to mislead the consumer into believing the that the
 5
 6   product contains a significant amount of Kona coffee beans, when the product actually contains little

 7   to no Kona coffee. The deceptive product names are intended to trade off the reputation and goodwill
 8
     of the Kona name. They deliberately mislead the consumer into believing that Boyer’s coffee products
 9
     contain significant amounts of premium Kona coffee beans in order to justify the high price Boyer’s
10
11   charges for what is actually ordinary commodity coffee. By using the term “Kona” to describe its

12   products, Boyer’s is falsely designating the geographic origin of the product, creating confusion
13   around the geographic origin, and damaging the geographic designation itself. Boyer’s use of the term
14
     “Kona” in the context of extolling the virtues of Colorado roasting undermines the meaning of the
15
     term, damaging its value to the farmers of authentic Kona in the Kona District.
16
17           94.      Below are representative images of Boyer’s deceptive “Kona” coffee products.

18
19
20
21
22
23
24
25
26
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 41                                               701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 46 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                             Figure BC-1                                          Figure BC-22

16
17
             95.      While the packages say Kona, the lab tests tell a different story. On the below scatter
18
     plot showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products
19
20   (marked by red diamonds) are well outside the range of authentic Kona. In other words, Boyer’s

21   designation of Kona as the origin of the coffee in these products is false.
22
23
24
25
26
     2
      Boyer’s uses several variations of its packaging, but the differences are immaterial. Plaintiffs have archive
27   photographs of each package actually tested.


                                                                                           KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 42                                                         701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                               Seattle, Washington 98104
                                                                                                  Main: (206) 223 1313
                                                                                                   Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 47 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                 Figure BC-A
14
15           96.      The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel

16   ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
17   outside the range of authentic Kona. In other words, Boyer’s designation of Kona as the origin of the
18
     coffee in these products is false.
19
20
21
22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 43                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 48 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                              Figure BC-B
14
15           97.      In fact, these bags contain very little Kona coffee, if any. As an indicator of how little

16   Kona coffee is actually in the package, note that authentic Kona has an average of no more than forty
17   times (40x) as much manganese as nickel. In contrast, Boyer’s samples range as high as one hundred
18
     ten times (110x) as much manganese as nickel. This evidence, and similar evidence from many other
19
     ratios, leads to the conclusion that there is very little Kona in this bag.
20
21           98.      Even a consumer understanding the coffee in the packages shown in BC-1 and BC-2

22   to be a blend of Kona and other coffees (a conclusion that very few consumers would draw based on
23
     this particular packaging) would expect the package to contain a meaningful percentage of Kona
24
     beans. Given the deviation in the concentration ratios, though, it is implausible that this package meets
25
26   those consumer expectations.

27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 44                                                  701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                        Seattle, Washington 98104
                                                                                           Main: (206) 223 1313
                                                                                            Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 49 of 69




 1           99.      L&K COFFEE CO. LLC (MAGNUM EXOTICS).                   L&K falsely designates the
 2   geographic origin of its “Kona” coffee products with the prominent placement of KONA on the front
 3
     of the packaging. With its marketing and packaging, L&K uses deceptive taglines and slogans such
 4
     as “Certified,” “Kona High Mountain Coffee” and “100% High MT. Arabica Coffee.” On its online
 5
 6   store, L&K describes its “Kona” coffee product as “Grown high in the mountains of Hawaii, this

 7   blended coffee has the perfect balance of light taste, full body and moderate acidity.” The deceptive
 8
     marketing is designed to mislead consumers into believing that L&K’s Magnum Exotics “Kona”
 9
     products contain coffee from the Kona District, when the coffee products actually do not contain a
10
11   significant amount of Kona coffee, if any. L&K also designs its Magnum Exotics product packaging

12   with imagery and text intended to mislead the consumer into believing that the coffee product contains
13   coffee beans predominantly, if not exclusively, grown in Hawaii, and specifically in the Kona region.
14
     The deceptive imagery utilized by L&K includes illustrations of beaches, humming birds, hibiscus
15
     flowers, toucan birds, and tropical islands. The deceptive marketing, product names, and package
16
17   designs are all intended to trade off the reputation and goodwill of the Kona name. They deliberately

18   mislead the consumer into believing that L&K’s Magnum Exotics coffee products contain significant
19
     amounts of premium Kona coffee beans in order to justify the high price L&K charges for what is
20
     actually ordinary commodity coffee.
21
22           100.     Below is a representative image of L&K’s deceptive “Kona” coffee products.

23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 45                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 50 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                  Figure ME-1
14
             101.     While consumers would reasonably believe that the coffee contained in the package
15
     shown in Figure ME-1 originated from Kona, the lab tests tell a different story. On the below scatter
16
17   plot showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products
18   (marked by red diamonds) are well outside the range of authentic Kona. In other words, L&K’s
19
     designation of Kona as the origin of the coffee in these products is false.
20
21
22
23
24
25
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 46                                                  701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                        Seattle, Washington 98104
                                                                                           Main: (206) 223 1313
                                                                                            Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 51 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                            Figure ME-A
14           102.     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
15
     ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
16
     outside the range of authentic Kona. In other words, L&K’s designation of Kona as the origin of the
17
18   coffee in these products is false.

19
20
21
22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 47                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 52 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                                Figure ME-B

14           103.     In fact, these bags contain very little Kona coffee, if any. As an indicator, note that
15   authentic Kona has an average of less than forty times (40x) as much manganese as nickel. In contrast,
16
     Magnum Exotics samples range as high as one hundred forty-five times (145x) as much manganese
17
     as nickel. This evidence, and similar evidence from many other ratios, leads to the conclusion that
18
19   there is very little Kona in L&K’s Magnum Exotics coffee products.

20           104.     Even a consumer understanding the coffee in the package shown in ME-1 to be a blend
21
     of Kona and other coffees (a conclusion that very few consumers would draw based on this particular
22
     packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
23
     deviation in the concentration ratios, though, it is implausible that this package meets those consumer
24
25   expectations.
26           105.     COPPER MOON COFFEE. Copper Moon falsely designates the geographic origin of
27
     its “Kona” coffee products with the prominent placement of KONA on the front of the packaging. In

                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 48                                               701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 53 of 69




 1   addition, Copper Moon uses deceptive names for its products intended to mislead consumers into
 2   believing that the coffee products contain a significant amount of Kona coffee. The deceptive product
 3
     names include “Kona 100% Arabica Premium Blend,” and “Kona Premium Blend.” On its website,
 4
     Copper Moon identifies the sources of the beans used in their coffee products, which include
 5
 6   Nicaragua, Rwanda, Peru, and Ethiopia. Noticeably absent is any description for the source of the

 7   Kona coffee that they purportedly use in their Kona coffee products. Copper Moon also designs its
 8
     product packaging with imagery and text intended to mislead the consumer into believing that the
 9
     product labeled “Kona” contains coffee beans predominantly, if not exclusively, grown in the Kona
10
11   District. For example, Copper Moon’s “Kona” products prominently feature a postage stamp of the

12   iconic plumeria flower, used in Hawaiian lei, to mislead consumers into believing that the origin of
13   the coffee product is Kona, Hawaii. The deceptive marketing, product names, and package designs
14
     are all intended to trade off the reputation and goodwill of the Kona name. They deliberately mislead
15
     the consumer into believing that Copper Moon coffee products contain significant amounts of
16
17   premium Kona coffee beans in order to justify the high price Copper Moon charges for ordinary

18   commodity coffee beans.
19
             106.     Below are representative images of Copper Moon’s deceptive “Kona” coffee products.
20
21
22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 49                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 54 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
                                                 Figure CM-1
13
             107.     Copper Moon follows the term “Kona” with the percentage “100%,” which alone
14
15   reinforces the impression that the coffee is unadulterated Kona. The misleading placement of “100%”

16   near the term “Kona” is a deceptive practice employed by Copper Moon and other defendants to
17
     mislead consumers into believing that the product contains 100% Kona coffee.
18
             108.     Copper Moon also labels its product as “100% Arabica,” which is a deception that is
19
20   common across many defendants. Like over 75% of the world’s coffee production, Kona is a kind of

21   Arabica coffee bean. The term “Kona” followed by the phrase “100% Arabica” is therefore consistent
22   with the bag containing pure Kona coffee. And it is not consistent with the bag containing non-Kona
23
     Arabica coffees. Imagine, for example, that the package had said “Kona — 100% Coffee.” That
24
     marketing line would be just as true for real Kona, and just as meaningless, as the “100% Arabica”
25
26   line. And that language would never be interpreted as allowing the substitution of commodity coffee,

27   since it “discloses” that it contains 100% coffee. Similarly, labeling a product with the phrase


                                                                              KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 50                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 55 of 69




 1   “100% Arabica” does not allow a defendant to substitute cheaper Arabica beans for Kona beans, while
 2   misleading consumers to believe that the product contains 100% Kona coffee.
 3
             109.     But while consumers would reasonably believe that the package in Figures CM-1
 4
     contains 100% Kona coffee, the lab tests tell a different story. On the below scatter plot showing the
 5
 6   strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by red

 7   diamonds) are well outside the range of authentic Kona. In other words, Copper Moon’s designation
 8
     of Kona as the origin of the coffee in its products is false.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22                                                 Figure CM-A
23
             110.     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
24
     ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
25
26   outside the range of authentic Kona. In other words, Copper Moon’s designation of Kona as the origin

27   of the coffee in its products is false.


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 51                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 56 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                  Figure CM-B
14
15           111.     In fact, these bags contain very little Kona coffee, if any. As an indicator, note that

16   authentic Kona has an average of less than eight times (8x) as much barium as nickel. In contrast, a
17   Cooper Moon sample has over thirty times (30x) as much barium as nickel. This evidence, and similar
18
     evidence from many other ratios, leads to the conclusion that there is very little Kona in this bag.
19
             112.     Even a consumer understanding the coffee in the package shown in CB-1 to be a blend
20
21   of Kona and other coffees (a conclusion that very few consumers would draw based on this particular

22   packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
23
     deviation in the concentration ratios, though, it is implausible that this package meets those consumer
24
     expectations.
25
26           113.     CAMERON’S. Cameron’s falsely designates the geographic origin of its “Kona” coffee

27   products with the prominent placement of KONA on its packaging. Cameron’s also describes its


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 52                                               701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 57 of 69




 1   “Kona” coffee products as “premium,” when the coffee beans in the product are not “premium” beans
 2   from Kona but are instead merely commodity coffee beans from other regions of the world. To further
 3
     deceive consumers as to the origin of the coffee beans in their “Kona” coffee products, Cameron’s
 4
     packaging features a tropical flower to further the association between Hawaii and the Cameron’s
 5
 6   product in the mind of the consumer. Cameron’s false designation of Kona as the origin of the coffee

 7   is intended to trade off the reputation and goodwill of the Kona name. They deliberately mislead the
 8
     consumer into believing that Cameron’s coffee products contain premium Kona coffee beans in order
 9
     to justify the high price Cameron’s charges for ordinary commodity coffee beans.
10
11           114.     Below are representative images of the deceptive packaging used by Cameron’s for its

12   “Kona” coffee products.
13
14
15
16
17
18
19
20
21
22
                                  Figure CC-1                   Figure CC-2
23
             115.     But while consumers could reasonably believe that the packages in Figures CC-1 and
24
25   CC-2 contain nothing but Kona coffee, the lab tests tell a different story. On the below scatter plot

26   showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 53                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 58 of 69




 1   red diamonds) are well outside the range of authentic Kona. In other words, Cameron’s designation
 2   of Kona as the origin of the coffee in its products is false.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16                                                 Figure CC-A
17           116.     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
18
     ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
19
     outside the range of authentic Kona. In other words, Cameron’s designation of Kona as the origin of
20
21   the coffee in its products is false.

22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 54                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 59 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                 Figure CC-B
14
15           117.     Even a consumer understanding the coffee in the package shown in CC-1 to be a blend

16   of Kona and other coffees (a conclusion that very few consumers would draw based on this particular
17   packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
18
     deviation in the concentration ratios, though, it is implausible that this package meets those consumer
19
     expectations.
20
21           118.     THE KROGER CO. With its private-label “Kivu,” Kroger falsely designates the

22   geographic origin of its “Kona” coffee products with the prominent placement of KONA on the label
23
     of both its pre-packaged products and its self-serve dispensers. In addition, Kroger sells coffee
24
     products from Hawaiian Gold, which also falsely designates Kona as the geographic origin. Kroger
25
26   designs its product packaging with imagery intended to mislead the consumer into believing that the

27   coffee product contains coffee beans grown in the Kona District.           The deceptive packaging


                                                                                KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 55                                              701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 60 of 69




 1   prominently features the word KONA with images of hibiscus flowers and tropical islands. The self-
 2   serve dispensary for the Kivu coffee describes the product as “premium coffee … grown on the steep
 3
     slopes of the Kona region of Hawaii.” These statements are intended to mislead consumers into
 4
     believing that the Kona coffee sold under the Kivu label is cultivated in the Kona region, when in fact
 5
 6   the product is mostly commodity coffee beans grown in other parts of the world. The deceptive

 7   package design featuring the false designation of Kona as the origin of the coffee is intended to trade
 8
     off the reputation and goodwill of the Kona name. They deliberately mislead the consumer into
 9
     believing that Kroger’s coffee products contain nothing but premium Kona coffee beans in order to
10
11   justify the high price Kroger charges for ordinary commodity coffee beans.

12           119.     Below is a sample image of the deceptive packaging used by Kroger for its private-label
13   “Kona” coffee product at its self-serve dispensers found in its retail stores.
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                               Figure Kroger-1


                                                                                  KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 56                                                701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 61 of 69




 1           120.     But while consumers could reasonably believe that the package in Figure Kroger-1
 2   contains nothing but Kona coffee, the lab tests tell a different story. On the below scatter plot showing
 3
     the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by red
 4
     diamonds) are well outside the range of authentic Kona. In other words, Kroger’s designation of Kona
 5
 6   as the origin of the coffee in its Kivu products is false.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
                                                 Figure Kroger-A
20
21           121.     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel

22   ratio reinforces the same conclusion. These accused Kroger Kivu products (marked by red diamonds)
23
     are well outside the range of authentic Kona. In other words, Kroger’s designation of Kona as the
24
     origin of the coffee in its Kivu products is false.
25
26
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 57                                                701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 62 of 69




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                Figure Kroger-B
14
15           122.     In fact, these bags contain very little Kona coffee, if any. As an indicator, note that

16   authentic Kona has less strontium than zinc. (See Figure Kroger-A.) In contrast, Kivu samples have
17   between four times (4x) and six times (6x) as much strontium as zinc. This evidence, and similar
18
     evidence from many other ratios, leads to the conclusion that there is very little Kona in this bag.
19
             123.     Even a consumer understanding the coffee in the package shown in Kroger-1 to be a
20
21   blend of Kona and other coffees (a conclusion that very few consumers would draw based on this

22   particular packaging) would expect the package to contain a meaningful percentage of Kona beans.
23
     Given the deviation in the concentration ratios, though, it is implausible that this package meets those
24
     consumer expectations.
25
26           124.     AMAZON.COM. Through its online store at www.amazon.com, Amazon sells a variety

27   of deceptive coffee products, including but not limited to the following: MCC, Hawaiian Isles, Hawaii


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 58                                               701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 63 of 69




 1   Gold, Mulvadi, Cameron’s, Copper Moon, Hazz, and Magnum Exotics. Each of these brands offers
 2   products through Amazon that falsely designate KONA as the origin of the coffee beans. And Amazon
 3
     wrongfully profits on each sale.
 4
             125.     WALMART. Walmart sells a variety of deceptive coffee products, including but not
 5
 6   limited to the following: MCC, Copper Moon, Cameron’s, Hawaiian Gold, Boyer’s, Hawaiian Isles,

 7   and Mulvadi. Walmart wrongfully profits on each sale.
 8
             126.     COSTCO. Costco sells a variety of deceptive coffee products, including but not limited
 9
     to Magnum Exotics. Costco wrongfully profits on each sale.
10
11           127.     BED BATH & BEYOND. Bed Bath sells a variety of deceptive coffee products,

12   including but not limited to Copper Moon. Bed Bath wrongfully profits on each sale.
13           128.     ALBERTSONS & SAFEWAY. Albertsons and Safeway generally offer for sale the same
14
     coffee products featuring Kona on the label. They both sell a variety of deceptive coffee products,
15
     including but not limited to Hawaiian Isles. Safeway also sells deceptive coffee products from
16
17   Cameron’s. Albertsons and Safeway wrongfully profit on each sale.

18           129.     MNS LTD. (“ABC”). ABC sells a variety of deceptive coffee products, including but
19
     not limited to the following: Mulvadi, MCC and Hawaiian Isles. ABC wrongfully profits on each
20
     sale.
21
22           130.     TJX. Through its retail stores branded T.J. Maxx, TJX sells a variety of deceptive

23   coffee products, including but not limited to the following: Hawaiian Gold, Magnum Exotics, and
24   Kona Roasting Co. TJX wrongfully profits on each sale.
25
26
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 59                                               701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 64 of 69




 1           131.     MARSHALLS OF MA. Through its retail stores branded Marshalls, Marshalls of MA
 2   sells a variety of deceptive coffee products, including but not limited to the following: Hawaiian Gold,
 3
     Magnum Exotics, and Kona Roasting Co. Marshalls of MA wrongfully profits on each sale.
 4
             132.     SPROUTS. Sprouts sells a variety of deceptive coffee products, including but not
 5
 6   limited to Cameron’s. Sprouts wrongfully profits on each sale.

 7                               CAUSE OF ACTION
                FALSE DESIGNATION OF ORIGIN, FALSE ADVERTISING, AND
 8
                    UNFAIR COMPETITION UNDER LANHAM ACT §43(a)
 9                               (15 U.S.C. §1125(a))
10           133.     Plaintiffs hereby incorporate by reference the allegations of the foregoing paragraphs
11
     as though fully set forth herein.
12
             134.     Section 43(a) of the Lanham Act provides in pertinent part: “Any person, who, on or
13
14   in connection with any goods or services, or any container of goods, uses in commerce any word, term,

15   name, symbol, or device, or any combination thereof, or any false designation of origin, false or
16   misleading description of fact, or false or misleading representation of fact, which ... (A) is likely to
17
     cause confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of
18
     such person with another person, or as to the origin, sponsorship, or approval of his or her goods,
19
20   services, or commercial activities by another person, or (B) in commercial advertising or promotion,

21   misrepresents the nature, characteristics, qualities, or geographic origin of his or her or another
22
     person’s goods, services, or commercial activities, shall be liable in a civil action by any person who
23
     believes that he or she is or is likely to be damaged by such act.” 15 U.S.C. §1125(a)(1)(A)&(B).
24
25           135.     Plaintiffs and the Class, comprised entirely of farmers of authentic Kona coffee, have

26   a reasonable and genuine interest to be protected against the Defendants’ false designation of origin
27   and sale of coffee products fraudulently labeled as Kona.


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 60                                                701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 65 of 69




 1           136.     In violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a)(1), Defendants
 2   have used, continue to use and/or profit from the use of the Kona name as a false designation of origin.
 3
             137.     In violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a)(1)(A),
 4
     Defendants’ false designation of origin for the coffee products they manufacture, distribute and/or sell
 5
 6   in commerce is likely to cause consumer confusion and mistaken purchases, and is likely to deceive

 7   consumers as to the origin of the coffee products manufactured, distributed and/or sold by Defendants.
 8
             138.     In violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a)(1)(B), Defendants
 9
     have used in commerce descriptions that falsely and/or misleadingly designate Kona as the origin of
10
11   the coffee products, when most of the coffee beans contained in the coffee products were sourced from

12   other regions of the world.
13           139.     By marketing and selling coffee products that falsely designate Kona as the origin of
14
     coffee beans that are of inferior quality, Defendants are damaging the reputation and goodwill of the
15
     Kona name, as well as the market value of authentic Kona coffee, to the detriment of Plaintiffs and
16
17   the Class.

18           140.     Plaintiffs and the Class are comprised of farmers of authentic Kona coffee who have
19
     been and continue to be damaged by Defendants’ violations of the Lanham Act, and are therefore
20
     entitled to equitable relief, including a permanent injunction, and damages in an amount to be proven
21
22   at trial. As a component of damages to be awarded, Plaintiffs and the Class request a substantial award

23   to finance a national corrective advertising campaign to help remedy the harm that Defendants have
24   caused to the goodwill and reputation of the Kona name.
25
             141.     Because Defendants are sophisticated participants in the coffee industry, with
26
     designated coffee buyers and designated coffee product managers, they have full knowledge of exactly
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 61                                               701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
              Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 66 of 69




 1   what they are buying and what they are selling. Given the egregious nature of the Defendants’ false
 2   designation of Kona as the source of their commodity coffee beans, Plaintiffs and the Class seek an
 3
     award of three times actual damages.
 4
              142.    Pursuant to 15 U.S.C. §1117(a), Plaintiffs and the Class are entitled to recover
 5
 6   Defendants’ profits earned through the sale of various coffee products that falsely designate Kona as

 7   the origin of the coffee beans.
 8
              143.    As a direct and proximate result of their wrongful conduct as alleged above, Defendants
 9
     have caused, and will continue to cause, immediate and irreparable injury to Plaintiffs and the Class,
10
11   and to their business, reputation, and goodwill, for which there is no adequate remedy at law. As such,

12   Plaintiffs and the Class are entitled to an injunction under 15 U.S.C. §1116 permanently restraining
13   Defendants, both individually and collectively, from using the name “Kona” in their labels, packaging,
14
     promotions, marketing, or advertising of any Kona product that they roast, manufacture, package, or
15
     label.
16
17            144.    Pursuant to 15 U.S.C.§ 1117, Plaintiffs and the Class seek to recover the cost of this

18   action, and, because this case qualifies as exceptional, their reasonable attorneys’ fees.
19
              145.    Plaintiffs and the Class seek to hold Defendants jointly and severally liable for the lost
20
     profits of Plaintiffs and the Class and for corrective advertising necessary to restore the reputation and
21
22   goodwill of the Kona name.

23                                     IX.   PRAYER FOR RELIEF
24            WHEREFORE, Plaintiffs request entry of judgment in their favor and against Defendants and
25
     other relief as follows:
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 62                                                 701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 67 of 69




 1           146.     Defendants and its agents, officers, employees, representatives, successors, assigns,
 2   attorneys and all other persons acting for, with, by and through, or under authority from the
 3
     Defendants, and each of them, be permanently enjoined from using the term “Kona” in describing,
 4
     labeling, or packaging Defendants’ own coffee products, or advertising, promoting, marketing or
 5
 6   selling the same.

 7           147.     Defendants be adjudged to have violated 15 U.S.C. § 1125(a) by falsely designating
 8
     their coffee products as originating from Kona, when in fact such goods contain no significant amount
 9
     of Kona coffee beans, if any.
10
11           148.     Pursuant to 15 U.S.C. §1117, that Defendants be held jointly and severally liable for

12   all damages suffered by Plaintiffs and the Class resulting from the acts alleged herein.
13           149.     That as a result of Defendants’ deliberate, willful, and intentional conduct in violation
14
     of 15 U.S.C. § 1125(a), such damages be trebled.
15
             150.     Pursuant to 15 U.S.C. §1117, that Defendants be compelled to account for, and to
16
17   disgorge, any and all of the profits derived by Defendants through illegal acts complained of herein.

18           151.     For an award of funds sufficient to carry out a national corrective advertising campaign
19
     to mitigate the reputational harm Defendants’ wrongful conduct has caused, for which the Defendants
20
     shall be held jointly and severally liable.
21
22           152.     That Defendants be ordered, pursuant to 15 U.S.C. §1118, to deliver up for destruction

23   all containers, labels, signs, prints, packages, wrappers, receptacles, advertising, promotional material,
24   and products, or the like in possession, custody or under the control of Defendants that are determined
25
     to violate Section 43 of the Lanham Act.
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 63                                                 701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 68 of 69




 1           153.     That the Court declare this to be an exceptional case and award full costs and reasonable
 2   attorneys’ fees pursuant to 15 U.S.C. §1117.
 3
             154.     That the Court grant prejudgment and post-judgment interest.
 4
             155.     That the Court grant any other remedy to which Plaintiffs and the Class may be entitled
 5
 6   as provided by law or equity.

 7           156.     For such other and further relief, including costs and attorneys’ fees, as allowed by law
 8
     and as the Court deems just and equitable.
 9
                                      DEMAND FOR JURY TRIAL
10
11           Plaintiffs respectfully demand a trial by jury on all claims and issues so triable.

12
             DATED this 21st day of May 2019.
13
14                                                          KARR TUTTLE CAMPBELL
                                                            Attorneys for the Plaintiffs
15
16                                                          s/ Nathan T. Paine
                                                            Nathan T. Paine, WSBA #34487
17                                                          Mark A. Bailey, WSBA #26337
                                                            701 Fifth Avenue, Suite 3300
18
                                                            Seattle, Washington 98104
19                                                          Telephone: 206-223-1313
                                                            Facsimile: 206-682-7100
20                                                          Email: npaine@karrtuttle.com
                                                                    mbailey@karrtuttle.com
21
22                                                          s/ Paul Richard Brown___________
                                                            Paul Richard Brown, WSBA #19357
23                                                          Daniel T. Hagen, WSBA #54015
24                                                          701 Fifth Avenue, Suite 3300
                                                            Seattle, Washington 98104
25                                                          Telephone: 206-223-1313
                                                            Facsimile: 206-682-7100
26                                                          Email: pbrown@karrtuttle.com
27                                                                  dhagen@karrtuttle.com


                                                                                   KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 64                                                 701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
             Case 2:19-cv-00290-RSL Document 81 Filed 05/21/19 Page 69 of 69




 1                                     CERTIFICATE OF SERVICE
 2           I, Kay M. Sagawinia, affirm and state that I am employed by Karr Tuttle Campbell in
 3   King County, in the State of Washington. I am over the age of 18 and not a party to the within
 4   action. My business address is: 701 Fifth Ave., Suite 3300, Seattle, WA 98101. On this day, I
 5   caused to be filed with the Court a true and correct copy of the foregoing FIRST AMENDED
 6   COMPLAINT via the Court’s electronic filing system, which caused service of the document

 7   to all parties registered to receive notifications through CM/ECF.

 8           AND VIA ELECTRONIC MAIL TO:

 9           Trenton H. Norris, (CA Bar #164781)
             Arnold & Porter Kaye Scholer LLP
10           Three Embarcadero Center, 10th Floor
             San Francisco, CA 94111-4024
11
             Phone: 415-471-3303
12           Fax: 415-471-3400
             Email: trent.norris@arnoldporter.com
13           Attorneys for Bed Bath & Beyond Inc., Copper Moon Coffee, LLC
14
             I declare under penalty of perjury under the laws of the State of Washington that the
15
16   foregoing is true and correct, to the best of my knowledge.

17           Dated this 21st day of May 2019, at Seattle, Washington.
18
19                                                /s/ Kay M. Sagawinia
                                                  Kay M. Sagawinia
20                                                Legal Assistant
21
22
23
24
25
26
27


                                                                              KARR TUTTLE CAMPBELL
     FIRST AMENDED COMPLAINT - 65                                             701 Fifth Avenue, Suite 3300
     #1241718 v3 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
